ICJ_131_ConstructionWallOPT_UNGA_NA_2004-01-30_ORD_01_NA_01_FR.txt. OPINION DISSIDENTE DE M. LE JUGE BUERGENTHAL
[Traduction]

1. J'ai voté contre la présente ordonnance car j'estime que la décision
de la Cour est juridiquement erronée sur le plan des principes.

2. Israél conteste la participation du juge Elarabv à cette procédure au
motif que ses antécédents professionnels et les déclarations personnelles
qu'il a pu faire concernant des sujets qui touchent &u fond de la question
soumise à la Cour dans la demande d’avis consultatif commandent qu'il
ne siège pas en l'espèce.

3. Pour ce qui est des activités professionnelles qu'a exercées le juge Ela-
raby en qualité de représentant diplomatique et de conseiller juridique de
son pays, la Cour rejette l’objection d'Israël en concluant que, ayant été
accomplies de nombreuses années avant que la question de la construction
du mur actuellement soumise à la Cour ne soit soulevée pour la première
fois, ces activités ne relèvent pas des cas visés au paragraphe 2 de l’article 17
du Statut, qui empécheraient la participation du juge Elaraby à l'affaire.

4. En ce qui concerne l'entretien que le juge Elaraby a accordé à un
journal deux mois avant d’être élu à la Cour, à ur. moment où il n'était
plus le représentant diplomatique de son pays, la Cour n’y voit pas un
motif d’exclure la participation du juge Elaraby à la présente procédure,
celui-ci n’ayant «exprimé aucune opinion sur la question posée dans la
présente espèce ».

5. Selon Israël, le juge Elaraby devrait être empêché de siéger en
l'affaire au motif, notamment, que les vues qu'il a exprimées lors de cet
entretien se rapportent directement à des questions dont la Cour devra
traiter en réponse à la demande d’avis consultatif et sont de nature à
créer une apparence de partialité incompatible avec une bonne adminis-
tration de la justice.

6. En principe, je partage l'opinion de la Cour selon laquelle les acti-
vités accomplies par le juge Elaraby dans l'exercice de ses fonctions diplo-
matiques et gouvernementales ne relèvent pas des cas visés au para-
graphe 2 de l'article 17 du Statut de la Cour, qui empécheraient sa
participation à la présente procédure. Cette conclusion peut se justifier
parce que ces vues n'étaient pas les vues personnelles du juge Elaraby
mais celles de son gouvernement, dont il exécutait les instructions. La
Cour a, par le passé, pris position en ce sens dans l'affaire des Consé-
quences juridiques pour les Etats de la présence continue de l'Afrique du
Sud en Namibie ({ Sud-Ouest africain) nonobstant la résolution 276 (1970)
du Conseil de sécurité (CEJ. Recueil 1971, p. 18, par. 9). Bien que je
puisse imaginer des circonstances dans lesquelles cette règle générale ne
résisterait pas à un examen plus attentif, je suis d’accord avec la Cour
pour lappliquer à ce cas d'espèce.
EDIFICATION D'UN MUR (OP. DISS. BUERGENTHAL) 8

7. En revanche, je me sépare des conclusions de la Cour pour ce qui est
de l'interview accordée par le juge Elaraby en août 2001, deux mois avant
son élection à la Cour, alors qu’il ne représentait plus son gouvernement
et s’exprimait donc à titre personnel (voir Al-Ahram Weekly Online,
16-22 août 2001, n° 547).

8. Le texte de cette interview contient le passage suivant:

«Aujourd’hui, il [le juge Elaraby] s'inquiète d’une tendance à faire
le jeu d'Israël et, par conséquent, à marginaliser la question qui est
au cœur du conflit israélo-arabe, à savoir l'occupation illégitime de
territoires. «Il est depuis longtemps patent qu’Israël, pour gagner du
temps, suit invariablement la politique consistant à «établir des faits
nouveaux». Ce facteur temps est, pour tout pays, un élément tac-
tique [de négociation], mais, pour les Israéliens, il s’agit d’une straté-
gie.» Des faits nouveaux et des problèmes nouveaux sont ainsi créés
sur le terrain, explique-t-il, et les problèmes plus anciens, essentiels,
sont oubliés, avec pour conséquence de graves violations du droit
humanitaire comme les atrocités perpétrées à l'égard des populations
civiles palestiniennes, mais aussi des actes tels que l’occupation
récente du siège de l’Autorité palestinienne. «Je suis désolé de
m’exprimer ainsi», poursuit M. Elaraby, «mais vous ne voyez pas
aujourd’hui les Palestiniens, ou tout autre pays arabe, présenter ainsi
la question à la communauté internationale: Israël occupe le terri-
toire palestinien et cette occupation constitue en soi une violation du
droit international. Israël s’est, à deux reprises, par écrit, prenant le
monde entier à témoin, engagé à mettre en œuvre la résolution 242
du Conseil de sécurité des Nations Unies sur les territoires occupés:
une fois à Camp David envers l’Egypte [en 1978] et une fois à Oslo
envers les Palestiniens [en 1993].» Très récemment, ajoute-t-il, le
gouvernement Sharon a lancé une nouvelle stratégie, destinée à
semer la confusion et à gagner du temps, en qualifiant de «contes-
tés» des territoires déjà reconnus par Israël comme occupés. Tous
ces éléments, explique M. Elaraby, «visent à brouiller les cartes et à
compliquer toute tentative sérieuse d’amener [sraël à quitter les ter-
ritoires occupés. Vous pouvez négocier les garanties de sécurité que
s’appliqueront mutuellement les deux parties. mais vous ne pouvez
pas négocier la question de savoir si vous allez vous retirer ou
non.»»

9. Le paragraphe 2 de l’article 17 du Statut de la Cour est ainsi conçu:

«2. Ils [les membres de la Cour] ne peuvent participer au règle-
ment d’aucune affaire dans laquelle ils sont antérieurement interve-
nus comme agents, conseils ou avocats de l’une des parties, membres
d’un tribunal national ou international, d’une commission d'enquête,
ou à tout autre titre.»

10. Certes, il est clair que les termes du paragraphe 2 de l’article 17 ne

9
ÉDIFICATION D'UN MUR (OP. DISS. BUERGENTHAL) 9

s'appliquent pas exactement aux vues exprimées par le juge Elaraby dans
l'interview mentionnée ci-dessus. Cela ne signifie toutefois pas que cette
disposition énonce les seuls motifs susceptibles d'empêcher un juge de sié-
ger dans une affaire. Elle cite ceux qui seraient généralement considérés
comme les cas les plus flagrants de violation de l’éthique judiciaire: ceux
où un juge entrant dans l’une des catégories énumérées viendrait à par-
ticiper à une affaire. En même temps, le paragraphe 2 de l’article 17
reflète une conception de la justice et de l’équité qui sont requises des tri-
bunaux beaucoup plus large que ne semble l’admettre la Cour. L’éthique
judiciaire ne se définit pas simplement par des régles rigides: je doute
qu'elle puisse jamais être définie de façon exhaustive; elle est affaire
de perception et de sensibilité aux apparences, éléments que les tribu-
naux doivent constamment avoir présents à l'esprit pour préserver leur
légitimité.

11. Une cour de justice doit être libre — et, seloa moi, tenue — d’exa-
miner si l’un de ses juges n’a pas exprimé des vues ou pris des positions
créant impression qu'il ne pourra pas connaître de manière équitable et
impartiale des questions soulevées au cours d’une affaire ou d’une pro-
cédure consultative —- en d’autres termes, qu’il a une opinion préconçue
sur une ou plusieurs des questions liées à l’objet du différend dont la
Cour est saisie. Tel est le sens de la maxime selon laquelle une bonne
administration de la justice exige non seulement que justice soit faite,
mais aussi qu'elle le soit manifestement. A mon sens, tous les tribunaux
doivent guider leur conduite sur ce principe, que leur statut ou autre texte
constitutif le leur prescrive ou non expressément. Ce pouvoir et cette obli-
gation sont contenus implicitement dans le concep! même de cour de jus-
tice, dont la mission est l’administration équitable et impartiale de la
justice. Vouloir les exclure du champ du paragraphe 2 de l’article 17 n’est
ni justifié sur le plan juridique ni sage sur le plan de la politique judiciaire.

12. Au paragraphe 8 de la présente ordonnance, la Cour déclare que.
«dans l'entretien accordé à un journal en août 2001, le juge Elaraby n’a
exprimé aucune opinion sur la question posée dans la présente espèce» et
que «dès lors l'intéressé ne saurait être regardé comme étant «antérieu-
rement intervenu» dans l'affaire à quelque titre que ce soit».

13. C’est la l'interprétation la plus formaliste et la plus étroite du para-
graphe 2 de l'article 17 que l’on puisse imaginer, et une interprétation qui
n’est pas étayée par les faits. Certes, il est techniquement vrai que le juge
Elaraby n'a pas exprimé d'opinion sur la question précise qui a été sou-
mise à la Cour par l'Assemblée générale de l'Organisation des Nations
Unies. Mais il est également vrai que la Cour ne pourra pas examiner
cette question sans tenir compte du contexte du conflit israélo-palestinien
et des arguments qui seront nécessairement avancés par les parties inté-
ressées au cours de cet examen des «conséquences juridiques de l’édifica-
tion d’un mur dans le Territoire palestinien occupé». Beaucoup de ces
arguments seront axés sur la validité et la crédibilité au regard des faits
d’assertions ayant un rapport direct avec la question précise soumise à la
Cour dans la requête pour avis consultatif. Or, quant à la validité et à la

10
ÉDIFICATION D'UN MUR (OP. DISS. BUERCENTHAL) 10

crédibilité de ces arguments, l’opinion exprimée par le juge Elaraby dans
le passage de l'entretien que j'ai cité plus haut crée une apparence de par-
tialité qui, selon moi, exige que la Cour exclue sa participation à la pré-
sente procédure.

14. Le point important dans la conclusion à laquelle je suis ainsi arrivé
est, selon moi, celui de l’apparence de partialité. Tel est à mon sens l’objet
du paragraphe 2 de l’article 17, si on l’interprète convenablement, et tel
est également l’objet de l’éthique judiciaire. C’est pourquoi je me dissocie
de la présente ordonnance, même si je n'ai pas le moindre doute quant à
l'intégrité personnelle du juge Elaraby, que je tiens dans la plus haute
estime, non seulement en tant que collègue mais aussi en tant qu'ami.

{Signé) Thomas BUERGENTHAL.

Il
